Citation Nr: 9922749	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  95-17 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969, including service in the Republic of Vietnam.  This 
matter was originally before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied entitlement to the benefits 
at issue here.  

In February 1997, the Board remanded the issue to the RO for 
further development.  The case has been returned to the Board 
for further action.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include PTSD, was 
not present in service or until many years thereafter; any 
current psychiatric disorder including PTSD is not shown to 
be related to service or any incident of service origin.  

2.  The veteran did not participate in combat, and credible 
supporting evidence of an inservice stressor supporting a 
diagnosis of PTSD has not been submitted. 


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5107(a) (West 1991); 38 C.F.R. §  3.303, (1998); 64 
Fed. Reg. 32,807-808 (1999) (to be codified at 38 C.F.R. 
§ 3.304 (f)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has found that the veteran's claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The veteran has 
presented a claim that is not inherently implausible.  
Moreover, following the Remand of February 1997, the Board is 
satisfied that all relevant facts have been properly 
developed.  No further assistance is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Factual Background

An acquired psychiatric disorder was not manifested during 
service or shown present on the separation medical 
examination in May 1969.  

The veteran's DD Form 214, does not reflect his receipt of 
any medal or decoration denoting combat service.  
Specifically, there was no award of the Combat Infantryman's 
Badge, the Purple Heart Medal, or any award for valor.  

The veteran was admitted to Brighton Hospital with a 
diagnosis of alcohol dependence in February 1994.  The 
veteran reported that he did not drink in Vietnam or after, 
but that postservice he started several businesses, sold one 
in 1984, and then Vietnam nightmares "came back."  The 
veteran stated further that while in Vietnam he was a 
prisoner of war and was tortured at the hands of the enemy.  
The final diagnoses were alcohol dependence, cannabis abuse, 
alcoholic hepatitis of the liver, dysthymic disorder, 
attention deficit and hyperactivity disorder, and rule out 
PTSD.

When the veteran was hospitalized by VA in June 1994, there 
was a diagnosis of PTSD, with depression; in August 1994, 
there were diagnoses of PTSD, and rule out paranoid 
personality disorder.  On hospitalization by VA from October 
to November 1994, there were diagnoses of PTSD and 
generalized anxiety disorder.  

During a two hour psychological assessment in October 1994, 
the veteran reported that another factor in his PTSD was that 
he was "sniped at" when he drove between base camp and 
town; that his nightmares centered on intense fear of being 
"picked off"; and that he extended his tour in Vietnam to 
14 months in order to discharge directly out of the Army from 
Vietnam, rather than having service time remaining after 
returning to the United States.  The veteran also reported 
that he had been initially assigned to the infantry, but that 
after a month and a half in the field, he managed to get 
himself sent to a hospital in the rear and moved to several 
different hospitals seeking a medical discharge.  Diagnostic 
impressions were PTSD resulting from his Vietnam combat 
experience, dysthymia, and alcohol dependence in remission.  

When the veteran was hospitalized by VA from February to 
March 1995, there were diagnoses of PTSD, generalized anxiety 
disorder, dysthymia, and history of alcohol dependence in 
remission.  

In March 1995, S. S. Mahal, M.D., reported that the veteran 
stated that he was in "combat" in Vietnam; that he felt 
guilty about his friends who were killed in the war; that one 
time a mine exploded in front of him and he was injured very 
severely with fragments of his friends body landing on him 
and in his mouth; and that since then he had been having 
flashbacks, nightmares, and bad dreams.  The diagnoses 
included severe PTSD and a history of alcohol abuse.  

In June 1995, a VA clinical psychologist reported that the 
veteran especially enjoyed the smell of gasoline.  When asked 
to clarify this, the veteran responded that it was because he 
filled the tank in his jeep every morning for assigned duties 
and traveled in open terrain where many times he was "sniped 
at."

A report from Genesys Center for Addiction Treatment, dated 
in November 1995, reflects that the veteran, in pertinent 
part, was still suffering from nightmares specific to Vietnam 
experience.  

Administrative records reflect that the veteran served in 
Vietnam from April 1968 to May 1969, and that he extended his 
tour in order to separate directly from United States Army 
Pacific Command (USARPAC) rather than serve another stateside 
assignment upon return to the United States.  

The veteran asserts, in written statements and hearing 
testimony in November 1995, that the incident that caused his 
PTSD was the death of a friend, [redacted].  The veteran 
states that Mr. [redacted] was standing directly next to him when 
he was killed.  The veteran has reported that his friend's 
head "exploded" causing teeth and various bone fragments to 
be "imbedded" in the veteran's flesh.  Interestingly, the 
veteran has described the incident causing Mr. [redacted] death 
in thee different manners.  First, Mr. [redacted] was shot in the 
head during an ambush (VA Form 21-4138, dated September 12, 
1994); second, he was killed in a mine explosion (Page 2 of 
hearing testimony of November 30, 1995); and finally, Mr. 
[redacted] was shot by a sniper (Psychological Assessment of 
October 17, 1994).  

During the hearing testimony in November 1995, the veteran 
described his unit's (38th Infantry, 1st Brigade, 4th Division) 
attack on a village resulting in the deaths of women and 
children that he likened to My Lai, the death by rocket 
attack of friends, [redacted] and [redacted], sniper attacks, including 
one in which he was driving a jeep that resulted in one 
individual being killed and three injured, and setting up 
ambushes which always scared him because of the lackadaisical 
attitude of members of his unit.  

The record reflects numerous diagnoses of PTSD by VA in the 
1990's and that VA has treated the veteran for what has been 
diagnosed as PTSD, including treatment in a Stress Recovery 
Treatment Program (SRTP) in May 1995.  All diagnoses of PTSD, 
however, were solely based on the veteran's self-reported 
"combat history" in Vietnam.  In other words, they were 
based on a simple interview of the appellant, and not based 
on an analytical review of all of the evidence of record.  
The Board's Remand in February 1997, was therefore directed 
to try and verify the stressor exposures described by the 
veteran.  

Accordingly, repeated communication ensued between the RO and 
the ESG (United States Army and Joint Services Environmental 
Support Group) (now United States Armed Services Center For 
Research Of Unit Records) (USASCRUR) in an effort to support 
the reported stressors.  In April 1997, ESG reported that 
casualty data reflected that PFC [redacted], was 
killed in action on April 11, 1968.  As the veteran arrived 
in Vietnam on April 19, 1968, he could not have witnessed 
this soldier's death.  A PFC [redacted] was killed in 
action on May 7, 1968.  [redacted] was not a member of 
the veteran's unit at the time of his death.  It was 
therefore suggested that additional information be obtained 
from the veteran in order to determine whether he was [redacted] 
[redacted] at the time of his deaths.  No response was 
received from the veteran, however, to the RO's April 1998 
request for further information.

In September 1998, USASCRUR responded that it was unable to 
verify the veteran's listed stressors and that U.S. Army 
casualty files do not list the veteran as being wounded or 
injured during Vietnam.  It was again suggested that 
additional information be provided to assist in the search 
for supporting documentation.  


Analysis

In order to establish service connection, the facts, as shown 
by the evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110.  A compensably disabling psychosis 
manifested within a year of service may warrant service 
connection as may PTSD shown at any time if the evidence 
shows the disorder to be of service origin. 38 U.S.C.A. §§ 
1101, 1112, 1113, (West 1991); 38 C.F.R. §§  3.303, 3.307, 
3.309 (1998).  

Based on the objective evidence, it is clear that an acquired 
psychiatric disorder was not shown present during service, 
and a psychosis was not manifested to a compensable degree 
within a year of service.  The Board turns, therefore, to the 
appellant's primary contention that he has PTSD due to his 
service in Vietnam.  

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32,808.  

After carefully reviewing the evidence of record, it is the 
judgment of the Board that the RO has fulfilled its duty to 
assist the veteran in the development of the claim, and that 
no further action by it is necessary, especially in light of 
the veteran's failure to cooperate.  

Based on the available evidence, the Board finds that the 
veteran did not engage in combat with the enemy.  Moreover, 
the Board finds that the veteran never was a prisoner of war.  
Finally, the Board finds that the appellant's stressor 
stories both individually and in toto are not supported by 
credible supporting evidence.  Hence, the Board denies 
service connection.  

In this regard, there is no credible evidence supporting the 
claim that the appellant served in combat.  As noted above, 
there is some evidence that he was an infantryman, however, 
he was never awarded the combat infantryman's badge, the 
Purple Heart, or any award for valor in combat.  

Because the appellant did not serve in combat his own 
assertions regarding his stressors are insufficient, standing 
alone, to establish that they actually occurred, and thus the 
Board .  See 38 U.S.C.A. § 1154(b) (West 1991); 64 Fed. Reg. 
32,808; Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  Some 
form of credible supporting evidence is necessary.  In this 
light, it follows that a diagnosis of PTSD need not be 
accepted if it is predicated on a rendition of events that is 
unsupported by the record.  As the Court has noted, the Board 
is entitled to be skeptical of a diagnosis of PTSD rendered 
many years following service based solely on a history 
related by the veteran, as the diagnosis can be no better 
than the facts alleged by him.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); see also Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993). (A medical opinion based upon an 
incomplete and inaccurate history is of no probative value.)  

In recent years VA revised the criteria for diagnosing and 
evaluating mental disorders.  The revisions became effective 
November 7, 1996.  38 C.F.R. § 4.130 (1998).  On and after 
that date, all diagnoses of mental disorders for VA purposes 
must conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. 
§ 4.125 (1998).  Although DSM-IV changes the requirements for 
establishing the sufficiency of a stressor for purposes of 
diagnosing PTSD, it bears emphasis that there must still be 
evidence actually establishing the occurrence of the stressor 
or stressors alleged by the veteran.  Cohen, 10 Vet. App. at 
142.  Here, the Board's rejection of the veteran's claim for 
service connection for PTSD is expressly based on finding 
that there is no credible evidence that the claimed stressors 
actually occurred.  The adoption by VA of DSM-IV is, 
therefore, immaterial to a resolution of this aspect of the 
veteran's appeal.  Moreover, an opinion by a mental health 
professional based on a post service examination of the 
veteran may not be used to establish the occurrence of the 
stressor.  Id.

With respect to the veteran's claimed stressors, there is no 
independent evidence of record, apart from the veteran's own 
testimony, to corroborate any stressor.  His service records 
while providing some evidence of service as an infantryman do 
not show combat service, and investigations completed by the 
RO and numerous government agencies do not support the claim 
of combat service and/or exposure to a verified stressor.  

In this regard, there is no validation of any of claimed 
event by fellow servicemen who report witnessing any of the 
claimed events, and service records and available unit 
histories do not confirm the claim that the appellant served 
either in combat or that he was a prisoner of war.  They do 
not confirm the claim that the veteran was involved in an 
incident on route to Dak To.  Finally, the evidence does not 
support the assertion that he witnessed the deaths of fellow 
service men while on guard duty.  Indeed, it is fascinating 
to note that in April 1998 when the veteran was requested to 
provide additional data to assist in the search for support 
for his claimed stressors, he failed to respond.  Hence, in 
the absence of objective support that any of these events 
occurred, the Board finds that there is no credible 
supporting evidence that verifies any of the claimed 
stressors.  

A special comment is warranted concerning the assertion that 
the veteran was with [redacted] when he died.  As 
noted above, the veteran's story concerning his presence at 
Mr. [redacted] death has evolved considerably over time.  This 
lack of consistency draws into question the veracity of the 
account.   The veteran's credibility is drawn into greater 
question by the fact the National Personnel Records Center 
reports that the veteran was located near Pleiku at the time 
of Mr. [redacted] death in near Hue.  The city of Hue is located 
in a province several hundred kilometers north of Pleiku.  As 
such, the Board rejects as untrue the claim that the veteran 
was with Mr. [redacted], or that he witnessed his death.

In sum, while the veteran asserts that he engaged in 
stressful combat related activities while in Vietnam, there 
is no independent credible evidence of record indicating that 
he actually engaged in combat, or that any claimed stressor 
actually occurred.  The absence of any corroboration renders 
the claimant's credibility a nullity.  

There have been diagnoses of PTSD many years after service, 
but the diagnoses were made on the basis of the veteran's 
reported history, and upon an interview of the appellant 
alone.  No diagnosis of PTSD or other psychiatric disability 
has been made based on his actual verified military history 
or associated with an evaluation of any claimed stressors 
based on all of the evidence.  While an examiner can render a 
current diagnosis based upon an examination of the veteran, 
an opinion regarding the etiology of the underlying 
condition, without a thorough review of the record, can be no 
better than the facts alleged by the veteran.  Swann, 5 Vet. 
App. at 233.  

Finally, the veteran has submitted statements wherein he 
asserts that PTSD is related to his service in Vietnam.  
While the veteran is certainly capable of providing evidence 
of symptomatology, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).

Hence, the Board finds that the preponderance of the evidence 
is against the veteran's claim that he has psychiatric 
disability related to service, or more specifically that he 
has PTSD due to a stressor or stressors which occurred during 
his period of military service.  

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a psychiatric disorder to include PTSD 
is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

